Mr. Chief Justice Todd, Jr.,
concurring.
Even though I concur in full with the opinion of the Court, I find it imperative to make a few remarks on the reasonings and conclusions set forth in the dissenting opinion of Mr. Justice Negrón Fernández.
This Court confines itself in this case to applying the well known and oft repeated rule that it shall not interfere with the weighing of the evidence by a lower court unless there is a showing of manifest error, passion, prejudice or partiality. No authority is cited to hold that we should alter said rule here and decide the case according to our personal weighing of the evidence. The issue being thus narrowed, after an impartial analysis of the evidence before the lower court, and without speculating nor forcing implications not necessarily supported by said evidence, we reach the conclusion that said *77court did not commit manifest error in weighing the same.1 The fact that said conclusion necessarily involves responsibility under the law, for public officers who fail to perform their duty, can not hinder, either this Court or the trial court, from thoroughly performing theirs.
I believe that the implications derived and the conclusions, reached in the dissenting opinion reflect, of course, its writer’s personal weighing of the evidence and, had the lower court arrived at those same conclusions throughout the same reasonings and implications, we would probably have refrained from interfering with its views. However, we are not called upon to act as a court of first instance and in the face of the conclusions reached by the court a quo — supported by the evidence — to provide our own conclusions and deductions and to make them prevail. Such has never been the calling of this Court.
Now, and passing on to .other aspects of the case, it should be borne in mind that the doctrine of falsus in uno, falsus in omnibus in connection with the testimony of witnesses 2 was rejected by this Court precisely in People v. Nieves, 57 P.R.R. 769, 785, in which we said:
“. . . When a witness is false in one part of his testimony, he is to be distrusted in the remaining portion of the same;: but this does not mean that that portion should be rejected in its entirety. The jury must act with caution knowing that they are not treading on firm ground, but if, in the exercise of their discretion, they are convinced that the rest of the testimony is true, they may take it into consideration tohen rendering their verdict.” (Italics ours.)
And in California it has been held that the doctrine referred to can not be invoked on appeal on a review of the facts as found by the lower court in accordance with the *78evidence, since it is intended as a guide to those who must: hear and see the witnesses and thus receive the evidence at first hand. Brandt v. Krogh, 111 Pac. 275, 279.
This being the prevailing rule, the lower court was not bound to reject in its entirety the testimony of appellees’ witnesses. And said oral evidence, together with the documentary evidence, is in my judgment sufficient to uphold the judgment appealed from.
As to what interest the officers involved in this case could have had in perpetrating the fraud, they probably know. We do know of the fact, of which we can take judicial notice, that they were promoted notwithstanding that this action was pending in this Court.
I believe that the conclusion reached in the dissenting opinion is erroneous insofar as it states that only where an arrest is made for operating a bolita bank, may the money that the person arrested has, be seized. A person having bolita lists may also have money connected with said game. Anyway, it is not incumbent on the police to determine what pieces of evidence it must or must not seize. Its duty is to seize them all. Moreover, it is incomprehensible that on the one hand it be held that Soto was the banker of all the collections — we do not know the total amounts of the wagers in all the lists — and on the other it be held that the amounts seized on him only amount to $61.49.
To me it still is fantastically unlikely that the appellees herein would park near police headquarters to handle bolita material, no matter that there was a commercial wagon in front of their automobile. Nevertheless, if we were deciding the appeal in the original case, the trial court having believed said evidence, we would also leave its conclusion undisturbed.
I personally believe — and I refer to some of my dissenting opinions in the past — that this Court has been extremely liberal in its construction of the Bolita Act and especially in not requiring strict compliance with the Act on search warrants obtained by the police in bolita cases. I also think that *79possibly this action on our part has resulted in a situation of facts as those disclosed by the instant case, that is, 'that there may be police members who in fact believe that any action on their part and because the defendants are boliteros will be approved by the courts. It is high time for them to know that they are mistaken and that even the “leaders of the underworld” are entitled to be tried and convicted only through the lawful means provided by our laws.
I am unacquainted with the “leaders of the underworld” engaged in the unlawful game of bolita. If any has escaped from the clutches of justice, it has only been because the facts and the- Act have thus justified it — to that effect see the previous case against Soto in People v. Soto, 71 P.R.R. 776, wherein we reversed the judgment because the search made by the police was unlawful — 3 and not due to any other circumstance.

 There is no imputation here of passion, prejudice or partiality.


 Section 524 of the Code of Civil Procedure, subdivision 3 (§ 162, Law of Evidence), reads: “A witness false in one part of his testimony is to be distrusted in others.”


 That was the case to which Soto referred upon saying that he had been “framed” by detective Virella, and from the opinion delivered in said case it can hardly be inferred that said statement is “absurd.”